DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:

Claim 70: on line 1 of the claim, please insert --a-- before “restaurant”.

Claim 71: on line 6 of the claim, please replace “the restaurant’s Wi-Fi to the content” with --Wi-Fi of the restaurant to content--; and on line 6 of the claim, please replace “its website” with --a website belonging to the restaurant--.

Claim 77: on line 4 of the claim, after “but”, please replace “the” with --one or more--.

Claim 78: on line 4 of the claim, after “but”, please delete “the”.


Claim 81: on line 1 of the claim, please insert --a-- before “restaurant”.

Claim 82: on lines 5-6 of the claim, please replace “the restaurant’s Wi-Fi to the content” with --Wi-Fi of the restaurant to content--; and on line 6 of the claim, please replace “its website” with --a website belonging to the restaurant--.

(END OF AMENDMENT)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
Claims 42-89 are allowed based on Applicant’s arguments and amendment filed 3/1/22.  No new prior art has been found that suggests or renders obvious the details of independent claims 42 and 57 disclosing the detailed communication method and system for preventing automatic handoff from the cellular network to the Wi-Fi network except to one or more preselected Internet addresses on the Wi-Fi network when the wireless device is at the location of the cellular small cell supported by the carrier.  The closest prior art, Krishna et al., US Patent Application Publication Number 2013/0077482 discloses seamless handoff between a cellular network and a Wi-Fi network but does not teach preventing automatic handoff except to predetermined Internet addresses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EAW/
March 2, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644